Exhibit 10.1 AMENDMENT to EMPLOYMENT AGREEMENT T HIS AMENDMENT TO EMPLOYMENT AGREEMENT (this “ Amendment ”) is dated as of July 21, 2014, by and between Hancock Fabrics, Inc., a Delaware corporation (the “ Co mpany ”), and Steven R. Morgan (the “ Executive ”). WHEREAS , the Executive is currently employed by the Company as its President and Chief Executive Officer pursuant to that certain Employment Agreement, dated as of November 7, 2011 (the “ Employment A greemen t”); and WHEREAS , the Company and the Executive desire to amend the Agreement to, among other things, extend the term of the Agreement and provide for the grant of a new equity award to the Executive, as provided herein. NOW, THEREFORE , the parties agree as follows: 1.Section 2 of the Agreement is hereby amended and restated to read in its entirety as follows: “2.
